 In the Matter Of WESTERN ELECTRIC COMP ANY, INCORPORATED, EM-PLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL No. 1290, A. F. OF L., PETITIONERCase No. 18-RC-398.-Decided August 1, 1919DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Max Roten-berg, hearing officer.The hearing officer's rulings made at the hearing.are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim, to represent certain em-ployees of the Employer.3.The question concerning representation :On July 2, 1947, the Employer and one of the three intervenorsherein,' United Electrical, Radio and Machine Workers of America,Local 1117, C. I. 0., herein called the UE, entered into a contractcovering the employees involved in this proceeding, effective until July2, 1949, and thereafter from month to month unless terminated byeither party upon 60 days' written notice.On August 23, 1948, theparties to the contract executed a supplementary agreement extendingthe contract to January 2, 1951.The UE urges its contract as a barto this proceeding.The Petitioner and two of the intervenors, the1The Petitioner objected at the hearing to the interventionof two of thethree inter-venors herein,the UE and Communications Workers of America, C. I. 0., herein calledCWA, on the ground that these organizations had not complied with the filing require-ments of Section 9 (f), (g), and(h) of the Act.A labor organization's compliance withthese provisions of the Act is a matter for administrative determination by the Board andnot subject to attack by the parties.Furthermore,the CWA has effected such compliance.Matter of Procter & Gamble Manufacturing Companp,78 N. L. R. B.1043.The UE waspermitted to intervene on the basis of its contractual interest.Matter of Baldwin Loco-motive Works,76 N. L. R. B. 922.85 N. L. R. B., No. 100.857829-50-vol. 85-37563 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDCWA and District 77 of International Association of Machinists,herein called the I. A. M., assert that the supplementary agreement wasa premature extension of the 1947 contract and that there is thereforeno bar to a present determination of representatives.Although theEmployer declined to recognize the Petitioner on the ground of itscontract with the UE, it took no position on this issue at the hearing.The extension on August 23, 1948, of the contract which had providedfor termination on July 2, 1949, was a premature one 2We haverecently held that a prematurely extended contract may operate asa bar only during the term of the original contract.3The petitionherein, filed on April 27, 1949, was therefore timely.Accordingly, wefind that a question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section.2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :The Petitioner, the CWA, and the UE seek a unit consisting of allhourly rated employees of the Employer's St. Paul, Minnesota, plant,,excluding maintenance electricians and their helpers, clerical andoffice employees, and supervisors.The TAM seeks a unit of all theemployees engaged in the installation, repair, and maintenance oftools,machinery, and equipment, including tool makers, machinists,lathe operators, jig borers, tool and gauge inspectors, grinding ma-chine operators, milling machine operators, heat treaters, detail mak-ers, and welders, but excluding utility men, toolkeepers, oilers, beltrmen, clerk typists, technical investigators, electricians, all other pro-duction employees, office apd professional employees, guards, allgroup, section, and department chiefs, and all other supervisors.ThePetitioner, the. CWA, the UE, and . the Employer contend that theunit sought by the IAM is inappropriate because of the plant-widecollective bargaining history and the integration of the Employer'soperations.At its St. Paul plant, comprising three buildings, the Employeris engaged in the manufacture of telephone equipment.The Employ-er's production departments, but not its toolroomn, are operated on, aconveyor belt system, with subsidiary operations feeding into- amajor assembly line.The employees sought by the TAM are allassigned to the toolroom, and are engaged in the installation, repair,maintenance, and construction of tools, machinery, and equipmentused in the production process.All the toolroom employees are underthe supervision of the same department chief, who supervises no pro-duction employees.Although the toolroom employees perform much2Matter of Geo. Knight &Co., 74 N. L. R. B. 561.3Matter of Republic Steel Corporation,84 N. L. R. B., No. 60. WESTERN ELECTRICCOMPANY, INCORPORATED565,of their work throughout the plant, they have separate headquarters,and they do no production work other than that which may be in-cidental to their maintenance duties.When performing their dutiesin production departments, their work remains under toolroom super-vision, although they are subject to discipline by the productiondepartment supervisor.On May 5, 1945, the Board issued a Decision and Direction of Elec-tion in a proceeding involving the same plant and substantially thesame unit now sought by the IAM,' in which it found the unit soughtby the IAM appropriate.'The employees thereafter selected theUE as their bargaining representative.On July 26, 1945, in a Decisionand Certification of Representatives,' the Board found appropriatea unit of production and maintenance employees, excluding thosefound to constitute an appropriate unit in its Decision of May 5, 1945,and certified the UE as their bargaining representative.The em-ployees in both units have since been bargained for jointly by the UEand have been covered by the same collective bargaining contract. Therecord does not reveal any substantial change in the operations of theEmployer since the issuance of the earlier Decisions.We find that the employees sought by the TAM constitute a homo-geneous, skilled, toolroom group, such as we traditionally establishin a separate unit.'The fact that they have previously designated anorganization later also selected by the production and maintenanceemployees is no reason to deny them an opportunity at this time toexpress their desire for separate representation or inclusion in aplant-wide unit.Accordingly, we shall make no final unit deterniina-t.ion at this time, but shall be guided in part by the desires of tlie:eemployees as expressed in the elections hereinafter directed.Guards:The Petitioner would exclude guards from the plant-wideunit; the UE would include them, and the CWA would include themif they are not "guards" within the meaning of Section 9 (b) (3)of the Act.There are 22 guards in the plant who patrol the plant area, princi-pally during nonworking hours, reporting through an. ADT clocksystem.Although they are not armed or deputized, they perform theusual duties of plant protection employees, enforcing company rulesdesigned for the protection of company property.Minor infractionsEmployees formerly classified as junior mechanics and cotter grinders are no longeremployed in the machinist group, and employees in the following categories have beenadded to the group : heat treaters, welders, utility operator, detail makers, jig bore oper-ator, and milling machine operators.5 61 N. L. R. 13. 974. No petition was filed in that proceeding for. a plant-wide unit.'Case No. I8-R-1312.PMatter of Sunbeam Corporation,74 N. L. R. B. 976 ;Matter of Republic Flow MetersCompany,72 N. L. H. B. 296;Matterof Russell ElectricCompany,72 N. L. R. B. 278. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDof factory rules by employees are reported by the guards to a super-visor,who takes appropriate disciplinary action.. These -employeesare guards within the meaning of Section 9 (b) (3) of the Act, and weshall therefore exclude them .8Accordingly, we shall direct that separate elections by secret ballotbe held among the employees. of the Employer's St. Paul, Minnesota,plant, in the following voting groups : ' -(1)All employees engaged in the installation, repair, and main-tenance of tools, machinery, and equipment, including tool makers,machinists, lathe operators, jig borers, tool and gauge inspectors,grinding machine operators, milling machine operators, heat treaters,detailmakers, and welders, but excluding utility men, toolkeepers,oilers, beltmen," clerk typists, technical investigators, electricians,all other production employees, office and professional employees,guards, all group, section, and department chiefs, and all othersupervisors.(2)All hourly rated employees, excluding all employees includedin voting group (1) above, electricians and their helpers, all clericaland office employees, guards, professional employees, and supervisors.If the employees in voting group (1) select the IAM, they will betaken to have indicated their desire to constitute a separate bargain-ing unit 10DIRECTION OF ELECTIONS 11As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the voting groups described in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Elections, including employees who did notBMatter of C. V. Hill d Company, Inc.,76 N. L. It. B. 158.6 The utility men, toolkeepers, beltmen, and oilers are excluded as the record shows thatthey require only a relatively brief training period and do not perform work requiring anyparticular degree ofskill.We are of the opinion that their interests are more closely alliedto those of the production and maintenance employees than to those of the employees inthe group which the IAM seeks to represent.10We shall not place the name of the UE on the ballot in either voting group as it hasnot complied with Section 9 (f), (g), and (h) of the Act. - As the IAM indicated at thehearing that it did not desire to represent the employees in a plant-wide unit, we shall notplace its name on the ballot in voting group (2).thereof by, the Regional Director, have its name removed from the ballot. WESTERN ELECTRIC COMPANY, INCORPORATED567work during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether :(1)The employees in voting group (1), above, desire to be repre-sented, for purposes of collective bargaining, by District 77 of Inter-national Association of Machinists; by International Brotherhood ofElectricalWorkers, Local No. 1290, A. F. of L.; by CommunicationsWorkers of America, C. I. 0.; or by none of these labor organizations;(2)The employees in voting group (2), above, desire to be repre-sented, for purposes of collective bargaining, by International Broth-erhood of Electrical Workers, Local No. 1290, A. F. of L.; or byCommunications Workers of America, C. I. 0.; or by neither of theselabor organizations.,